** BINGO LICENSE ** 1(A). WHETHER THE QUALIFYING ORGANIZATION MAY HOLD MORE THAN ONE(1) BINGO LICENSE BY HOLDING ONE (1) LICENSE IN ONE (1) COUNTY AND OTHER LICENSE IN ANOTHER COUNTY DEPENDS UPON WHETHER THE ORGANIZATION IS SITUATED, WITHIN THE MEANING OF 21 O.S. 995.3 [21-995.3] (1983) IS MORE THAN ONE COUNTY. THE QUESTION AS TO WHETHER AN ORGANIZATION IS SITUATED IN ONE OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW. (B) THE DISTRICT COURT CLERK MAY ISSUE ONE LICENSE PER QUALIFIED ORGANIZATION WITHIN A COUNTY.  (C) SEVERAL INDEPENDENT BUT RELATED ORGANIZATIONS MAY NOT QUALIFY FOR BINGO LICENSING THROUGH A SINGLE TAX EXEMPT STATUS LETTER FROM THE INTERNAL REVENUE SERVICE WHICH ONLY RECOGNIZES AN "UMBRELLA" OR "PARENT" ORGANIZATION.  2. BINGO GAMES MUST BE CONDUCTED OR OPERATED BY THE MEMBERS, OFFICERS, EMPLOYEES OF THE LICENSED ORGANIZATION, OR NONPAID VOLUNTEERS AND NO OTHERS.  3. NO LICENSEES MAY GIVE AWAY PRIZES, OR CONDUCT GAMES OR SESSIONS IN EXCESS OF THE RESTRICTIONS UNDER 21 O.S. 995.10 [21-995.10] THOROUGH GROUPING, STACKING, OR MULTIPLYING OF LICENSES, AND THE FACT THAT MORE THAN ONE LICENSEE HOLDS A SESSION AT A GIVEN LOCATION ON A GIVEN DAY DOES NOT MEAN THAT SUCH LIMITATIONS MAY BE CIRCUMVENTED.  4. WHAT PERSON, GROUP, ORGANIZATION IS LEGALLY LIABLE FOR GIVING PRIZES IN EXCESS OF STATUTORY LIMIT UNDER 21 O.S. 995.10 [21-995.10] IS A QUESTION OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW IN AN OPINION OF THE ATTORNEY GENERAL.  5. WHETHER A PARTICULAR VIOLATION BY ANY GROUP, OR ORGANIZATION IS A MISDEMEANOR IS A QUESTION OF FACT AND CANNOT BE ANSWERED BY AN ATTORNEY GENERAL OPINION.  CITE: 21 O.S. 995.3 [21-995.3], OPINION NO. 81-123, 21 O.S. 995.10 [21-995.10], 21 O.S. 995.1 [21-995.1](A) (HUGH A. MANNING)